10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 8:19-cr-00145-DOC Document1 Filed 08/14/19 Page1of4 Page ID#:1

 

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALTFORNTA
SOUTHERN DIVISION

September 2018 Grand Jury

UNITED STATES OF AMERICA, CR No. SAcCAHA-W4S DOW
Plaintiff, INDICTMENT
v. [18 U.S.C. S§ 2252A(a) (5) (B),
(b) (2): Possession of Child
JOSEPH MICHAEL DUBRAVAC, Pornography]
Defendant.

 

 

 

 

The Grand Jury charges:
COUNT ONE
[18 U.S.C. S§ 2252A(a) (5) (B), (b) (2)]

On or about July 10, 2018, in Orange County, within the Central
District of California, defendant JOSEPH MICAHEL DUBRAVAC knowingly
possessed a black, external Seagate 3 TB hard drive, bearing serial
number NA7ETY1IP, that contained at least one image of child
pornography, as defined in Title 18, United States Code, Section
2256(8) (A), involving a prepubescent minor and a minor who had not
attained 12 years of age, that had been mailed, and shipped and

transported using any means and facility of interstate and foreign

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:19-cr-00145-DOC Document 1 Filed 08/14/19 Page 2 of 4 Page ID #:2

commerce and in and affecting interstate and foreign commerce by any
means, including by computer, knowing that the images were child

pornography.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:19-cr-00145-DOC Document1 Filed 08/14/19 Page 3of4 Page ID#:3

COUNT TWO
[18 U.S.C. §§ 2252A(a) (5) (B), (b) (2)]

On or about July 10, 2018, in Orange County, within the Central
District of California, defendant JOSEPH MICAHEL DUBRAVAC knowingly
possessed a Hitachi 2 TB hard disc drive, bearing serial number
FAO427DD, that contained at least one image of child pornography, as
defined in Title 18, United States Code, Section 2256(8) (A),
involving a prepubescent minor and a minor who had not attained 12
years of age, that had been mailed, and shipped and transported using
any means and facility of interstate and foreign commerce and in and
affecting interstate and foreign commerce by any means, including by

computer, knowing that the images were child pornography.

 
10

11

12

13

14

‘15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:19-cr-00145-DOC Document 1 Filed 08/14/19 Page 4of4 Page ID#:4

COUNT THREE
[18 U.S.C. §8§ 2252A(a) (5) (B), (b) (2)]

On or about July 10, 2018, in Orange County, within the Central
District of California, defendant JOSEPH MICAHEL DUBRAVAC knowingly
possessed a Hitachi 2 TB hard disc drive, bearing serial number
YFGEH8WB, that contained at least one image of child pornography, as
defined in Title 18, United States Code, Section 2256(8) (A),
involving a prepubescent minor and a minor who had not attained 12
years of age, that had been mailed, and shipped and transported using
any means and facility of interstate and foreign commerce and in and
affecting interstate and foreign commerce by any means, including by
computer, knowing that the images were child pornography.

A TRUE BILL

/S/

Foreperson

 

NICOLA T. HANNA
United States Attorney

Bowley Pare

BRANDON D. FOX
Assistant United States Attorney
Chief, Criminal Division

BENJAMIN R. BARRON
Assistant United States Attorney
Chief, Santa Ana Branch Office

JENNIFER L. WAIER

Assistant United States Attorney
Deputy Chief, Santa Ana Branch
Office

DANTEL S. LIM
Assistant United States Attorney
Santa Ana Branch Office

 

 
